Case 4:20-cv-00068-RWS-CMC Document 149-12 Filed 12/18/20 Page 1 of 7 PageID #:
                                  3574




                                                                    Exhibit 12
Case 4:20-cv-00068-RWS-CMC Document 149-12 Filed 12/18/20 Page 2 of 7 PageID #:
                                  3575




                                                                    Exhibit 12
Case 4:20-cv-00068-RWS-CMC Document 149-12 Filed 12/18/20 Page 3 of 7 PageID #:
                                  3576




                                                                    Exhibit 12
Case 4:20-cv-00068-RWS-CMC Document 149-12 Filed 12/18/20 Page 4 of 7 PageID #:
                                  3577




                                                                    Exhibit 12
Case 4:20-cv-00068-RWS-CMC Document 149-12 Filed 12/18/20 Page 5 of 7 PageID #:
                                  3578




                                                                    Exhibit 12
Case 4:20-cv-00068-RWS-CMC Document 149-12 Filed 12/18/20 Page 6 of 7 PageID #:
                                  3579




                                                                    Exhibit 12
Case 4:20-cv-00068-RWS-CMC Document 149-12 Filed 12/18/20 Page 7 of 7 PageID #:
                                  3580




                                                                    Exhibit 12
